Citation Nr: 0006320	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to February 
1967.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for PTSD.

In the March 1995 rating decision, the RO also denied the 
veteran's claim of entitlement to non service-connected 
pension benefits.  The veteran subsequently appealed this 
decision.  In a November 1999 rating decision, the RO granted 
the veteran's claim of entitlement to nonservice-connected 
pension benefits.  As this grant represents a full awards of 
the benefit sought by the veteran, this matter is no longer 
on appeal before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

In the March 1995 rating decision, the RO also denied a claim 
of entitlement to service connection for arteriosclerotic 
heart disease.  By that decision, the RO further determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral periarthritis with hammertoes.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
these decisions.  Thus, the Board finds that these issues are 
not presently on appeal.  38 C.F.R. § 20.200, 20.201, 20.202, 
20.302 (1999).


FINDINGS OF FACT

1.  In a statement dated February 22, 2000 and received by 
the Board prior to the promulgation of a decision in this 
case, the veteran stated that he no longer wished to pursue 
an appeal as to any claims still pending before the Board 
because he was satisfied with the RO's allowance of his claim 
of entitlement to a non service-connected pension benefits.

2.  The only claim of the veteran that is currently pending 
on appeal before the Board is his claim of entitlement to 
service connection for PTSD.


CONCLUSION OF LAW

The issue of entitlement to service connection for PTSD 
having been withdrawn by the veteran, the Board lacks 
jurisdiction to further consider this claim on appeal and 
therefore it is dismissed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by an appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

In August 1995, the veteran submitted a Substantive Appeal 
(VA Form 9) regarding the issues of entitlement to service 
connection for PTSD and entitlement to nonservice-connected 
pension benefits; thereby perfecting his appeal with respect 
to both of those issues.  38 C.F.R. §§ 20.200, 20.202 (1999).  
Thereafter, in a November 1999 rating decision, the RO 
granted the veteran's claim of entitlement to nonservice-
connected pension benefits.  In February 2000, the RO issued 
a letter to the veteran notifying him that his claims file 
was being forwarded to the Board for consideration of the 
remaining "issues" that had been placed on appeal.

In March 2000, prior to the promulgation of a decision in 
this case, the Board received a signed statement from the 
veteran in which he acknowledged that he had been awarded 
entitlement to nonservice-connected pension benefits.  In 
this statement, which was dated February 22, 2000, the 
veteran indicated that shortly after receiving notification 
of his award, he received another letter from the RO 
regarding another appeal he had filed.  The veteran then 
stated that to the best of his knowledge he had no further 
claims pending before the Board on appeal.  He further 
stated, "however - I wish to withdraw the appeal this letter 
refers to."

In this case, the Board is of the opinion that the veteran 
has withdrawn his appeal as to the issue of entitlement to 
service connection for PTSD.  Although the veteran did not 
specifically refer to this issue in his February 2000 letter, 
he did indicate that to the best of his knowledge he had no 
other appeals pending; and that, in any event, he wished to 
withdraw his appeal as to any remaining issues.  Thus, the 
Board believes that the veteran has withdrawn his appeal as 
to the issue of entitlement to service connection for PTSD, 
and that there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

The appeal is dismissed without prejudice.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

